No. 3:12-bk-01544       Doc 129      Filed 01/15/19      Entered 01/15/19 17:26:30         Page 1 of 4

                           UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT
                                MARTINSBURG DIVISION

In re:                                                      Case No. 12-01544
         CLYDE M. SINGLETON, JR.
         TRACY D. SINGLETON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Helen M. Morris, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/19/2012.

         2) The plan was confirmed on 07/01/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was completed on 10/09/2018.

         6) Number of months from filing to last payment: 71.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,341.00.

         10) Amount of unsecured claims discharged without payment: $47,334.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
No. 3:12-bk-01544         Doc 129      Filed 01/15/19        Entered 01/15/19 17:26:30                  Page 2 of 4


 Receipts:

            Total paid by or on behalf of the debtor           $120,375.82
            Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $120,375.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $8,995.31
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $11,995.31

 Attorney fees paid and disclosed by debtor:                    $500.00


 Scheduled Creditors:
 Creditor                                        Claim          Claim           Claim       Principal       Int.
 Name                                Class     Scheduled       Asserted        Allowed        Paid          Paid
 ACS GAITHERSBURG                 Unsecured          65.00            NA              NA           0.00         0.00
 ACS MONTGOMERY                   Unsecured          65.00            NA              NA           0.00         0.00
 AFNI, INC                        Unsecured       1,742.00       1,742.40        1,742.40         38.76         0.00
 AMERICREDIT                      Secured         7,794.00       7,672.54        7,672.54      7,672.54     1,077.59
 AMERICREDIT                      OTHER                NA             NA              NA           0.00         0.00
 AMERICREDIT                      OTHER                NA             NA              NA           0.00         0.00
 ASSET ACCEPTANCE LLC             Unsecured       1,323.00       1,395.32        1,395.32         31.04         0.00
 ATLAS ACQUISITIONS LLC           Unsecured         510.00         510.00          510.00         11.35         0.00
 AUTOPRTFLSRV                     Unsecured       8,892.00            NA              NA           0.00         0.00
 BRANCH BANKING AND TRUST COM     Secured        16,089.00      23,112.11            0.00          0.00         0.00
 CAPITAL ONE, N.A.                Unsecured            NA             NA              NA           0.00         0.00
 CHARLES E. YANKOVICH, ESQUIRE    Unsecured            NA             NA              NA           0.00         0.00
 CHRISTOPHER A. DAWSON            OTHER                NA             NA              NA           0.00         0.00
 COLUMBIA HOUSE                   Unsecured            NA             NA              NA           0.00         0.00
 CREDIT COLLECTIONS USA           Unsecured          63.00            NA              NA           0.00         0.00
 DANIEL J MANCINI, ESQUIRE        OTHER                NA             NA              NA           0.00         0.00
 ECAST SETTLEMENT CORP            Unsecured         493.00         493.61          493.61         10.98         0.00
 ENHANCED RECOVERY CO L           Unsecured         340.00            NA              NA           0.00         0.00
 FIRST BANK OF DELAWARE           Unsecured         656.00            NA              NA           0.00         0.00
 FRONTIER COMMUNICATIONS          Unsecured         868.00         868.38          868.38         19.32         0.00
 GAITHERSBURG PHOTO ENFORCE       Unsecured            NA             NA              NA           0.00         0.00
 GUARDIAN PROTECTION SERVICES     Unsecured       2,641.00       1,992.88        1,992.88         44.34         0.00
 INTERNAL REVENUE SERVICE         Priority             NA        5,292.82        5,292.82      5,292.82         0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured         493.00         493.02          493.02         10.97         0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured            NA          932.12          932.12         20.74         0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured         105.00         105.10          105.10          2.33         0.00
 JOHNIE R. MUNCY                  OTHER                NA             NA              NA           0.00         0.00
 M&T BANK                         Unsecured            NA             NA              NA           0.00         0.00
 MARYLAND DEPT OF LABOR AND       Unsecured       2,798.91            NA              NA           0.00         0.00
 MERRICK BANK                     Unsecured         964.00            NA              NA           0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
No. 3:12-bk-01544      Doc 129         Filed 01/15/19       Entered 01/15/19 17:26:30               Page 3 of 4


 Scheduled Creditors:
 Creditor                                       Claim          Claim        Claim       Principal       Int.
 Name                                Class    Scheduled       Asserted     Allowed        Paid          Paid
 MIDLAND FUNDING                  Unsecured           NA          868.41       868.41          19.32       0.00
 MIDLAND FUNDING                  OTHER               NA             NA           NA            0.00       0.00
 MONTGOMERY COUNTY TEACHER        Unsecured        239.00            NA           NA            0.00       0.00
 NATIONAL RECOVERY                Unsecured        675.00            NA           NA            0.00       0.00
 NATIONAL RECOVERY                Unsecured        585.00            NA           NA            0.00       0.00
 NATIONAL RECOVERY AGENCY         Unsecured         53.00            NA           NA            0.00       0.00
 PORTFOLIO RECOVERY ASSOCIATE     Unsecured        836.00         694.08       694.08          15.45       0.00
 PREMIER BANKCARD/CHARTER         Unsecured        468.00         468.30       468.30          10.41       0.00
 PREMIER BANKCARD/CHARTER         Unsecured        468.00         467.81       467.81          10.40       0.00
 PREMIER BANKCARD/CHARTER         Unsecured        485.00         485.42       485.42          10.80       0.00
 PREMIER BANKCARD/CHARTER         Unsecured        376.00         376.12       376.12           8.37       0.00
 PROFESSIONAL CREDIT SERVICES     Unsecured         52.00            NA           NA            0.00       0.00
 PROGRESSIVE FINANCIAL SERVICES   Unsecured           NA             NA           NA            0.00       0.00
 RCS INCORPORATED                 OTHER               NA             NA           NA            0.00       0.00
 REGIONAL ACCEPTANCE              Unsecured     17,336.25            NA           NA            0.00       0.00
 REGIONAL ACCEPTANCE CORP.        Unsecured           NA             NA           NA            0.00       0.00
 RJM ACQUISITIONS FUNDING LLC     Unsecured           NA           84.16        84.16           0.00       0.00
 RUSHMORE LOAN MANAGEMENT S       Secured      339,942.00     214,491.63   214,491.63      86,086.81       0.00
 RUSHMORE LOAN MANAGEMENT S       Secured             NA        3,904.22     3,904.22       3,904.22       0.00
 RUSHMORE LOAN MANAGEMENT S       Secured             NA        2,199.09     2,199.09       2,199.09       0.00
 SCHEWEL FURNITURE                Secured        1,547.00       1,546.58     1,546.58       1,546.58     313.82
 SECURITY CREDIT SERVICES LLC     Unsecured        669.00         669.53       669.53          14.89       0.00
 SEVENTH AVENUE                   Unsecured        152.00            NA           NA            0.00       0.00
 SPRINT NEXTEL DISTRIBUTIONS      Unsecured        340.00         340.31       340.31           7.57       0.00
 TARGET                           Unsecured        246.80            NA           NA            0.00       0.00
 THE BRADFORD EXCHANGE            Unsecured           NA             NA           NA            0.00       0.00
 T-MOBILE                         OTHER               NA             NA           NA            0.00       0.00
 TRIDENT ASSET MANAGEMENT         Unsecured         75.00            NA           NA            0.00       0.00
 WELLS FARGO DEALER SERVICES, I   Unsecured           NA        1,376.56     1,376.56           0.00       0.00
 WINCHESTER MEDICAL CENETR        Unsecured           NA             NA           NA            0.00       0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                   $218,395.85       $89,991.03                  $0.00
       Mortgage Arrearage                                   $2,199.09        $2,199.09                  $0.00
       Debt Secured by Vehicle                              $7,672.54        $7,672.54              $1,077.59
       All Other Secured                                    $1,546.58        $1,546.58                $313.82
 TOTAL SECURED:                                           $229,814.06      $101,409.24              $1,391.41

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00                 $0.00
        Domestic Support Ongoing                                $0.00             $0.00                 $0.00
        All Other Priority                                  $5,292.82         $5,292.82                 $0.00
 TOTAL PRIORITY:                                            $5,292.82         $5,292.82                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $14,363.53           $287.04                 $0.00


UST Form 101-13-FR-S (09/01/2009)
No. 3:12-bk-01544        Doc 129      Filed 01/15/19       Entered 01/15/19 17:26:30           Page 4 of 4


 Disbursements:

         Expenses of Administration                            $11,995.31
         Disbursements to Creditors                           $108,380.51

 TOTAL DISBURSEMENTS :                                                                     $120,375.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper .

Dated: 01/15/2019
                                              By:/s/ Helen M. Morris
                                                                          Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
